Title: From Thomas Jefferson to Albert Gallatin, 16 November 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin. 
                     Nov. 16. 1805
                  
                  The Jersey law puts the lands on Sandy hook compleatly in our power; and having paid the money, the feesimple is fixed in the US. unconditionally for ever; nor would it be in the power of the Jersey legislature to alter it were they disposed. mr Hartshorne’s conduct has been so sordid as to prove that nothing restrains him from any robbery private or public but the power of the law. he is entitled to no indulgence therefore. but for the sake of peace we may yield something. I think it would be wrong to tack his conditions to the feesimple of the land for ever. it would be a kind of hereditary trammel unknown to our estates in this country, and which would adhere to this land for ever even should it become private property hereafter. I would therefore limit the existence of the restrictions to 20. or any other number of years you please, and substitute the present instead of the reasonable terms therein spoken of, and which is too vague. Affectionate salutations
               